HAWKINS, Presiding Justice,
dissenting:
The doctrine of stare decisis should not be permitted to perpetuate grievous errors, especially where a decision has not had time to become firmly engrafted as the law in this state. In my respectful view, Hoo-ten v. State, 492 So.2d 948 (Miss.1986), and Henry v. State, 484 So.2d 1012 (Miss.1986), as I attempted to state in a dissent in Hooten, apply an egregiously wrong principle of law which in all likelihood will cause serious problems in trials in this state, and they should be overruled.
Therefore, I respectfully dissent.